DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28th, 2022 has been entered.
 
Allowable Subject Matter
The indicated allowability of claims 2-4 and 11-12 are withdrawn in view of the newly discovered references to Randall et al. (US 2006/0241760) and Theken et al. (US 6,228,085).  Rejections based on the newly cited references follow.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because they do not apply to the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10, 13-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eisermann et al. (US 6,342,055) in view of Randall et al. (US 2006/0241760).
 Regarding claim 1, Eisermann et al. disclose an intervertebral implant configured to be implanted in an intervertebral disc space (see fig. below) of a quadruped, the intervertebral disc space defined by a cranial vertebral body fig. 2a (V1) and a caudal vertebral body fig. 2a (V2), the implant comprising: a plate fig. 15 (114) defining a ventral plate end and a dorsal plate end fig. 11 (116) spaced opposite the ventral plate end in a dorsal direction fig. 11 (114), and a plurality of fixation apertures fig. 11 (110) that extend through the plate from the ventral plate end to the dorsal plate end; and a spacer fig. 12 (102) that extends in the dorsal direction from the plate [col. 8, lines 16-22], wherein the spacer defines a caudal surface fig. 12 (128) that is configured to face and abut the caudal vertebral body [col. 8, lines 59-62], and a cranial surface fig. 12 (126) that is opposite the caudal surface in a cranial direction and is configured to face and abut the caudal vertebral bodies, respectively… 
However, Eisermann et al. do not explicitly disclose the cranial surface is convex in a first plane that is oriented along the dorsal direction and the cranial direction, and the cranial surface is convex in a second plane that is oriented along the cranial direction and a lateral direction that is substantially perpendicular to each of the dorsal direction and the cranial direction, and wherein the caudal surface is substantially straight and linear in the first plane, and the caudal surface is concave in the second plane, and wherein the cranial surface defines a first radius of curvature in the first plane, and a second radius of curvature in the second plane that is greater than the first radius of curvature.
 	Randall et al. disclose an intervertebral implant (figure 1) having a spacer (10) that extends in the dorsal direction.  The spacer defines a caudal surface (22) that is configured to face and abut the caudal vertebral body, and a cranial surface (20) that is opposite the caudal surface in a cranial direction and is configured to face and abut the cranial vertebral body (¶32), the caudal and cranial surfaces configured to grip the caudal and cranial vertebral bodies, respectively (¶32) , wherein the cranial surface (20) is convex in a first plane (¶34, figure 2) that is oriented along the dorsal direction (figure 2) and the cranial direction (figure 2), and the cranial surface (22) is convex in a second plate (¶35, figure 3) that is oriented along the cranial direction and a lateral direction that is substantially perpendicular to each of the dorsal and the cranial direction (figure 3), wherein the caudal surface is substantially straight and linear in the first plane (figure 2, ¶34-35), and the caudal surface is concave in the second plate (¶34-35), and wherein the cranial surface defines a first radius of curvature in the first plane (“14 mm”, ¶34 when the implant is a cervical implant), and a second radius of curvature in the second plane (“50 mm”, ¶35) that is greater than the first radius of curvature.  The cranial surface having first and second radii of curvature in first and second planes most appropriately matches the anatomy of the spine, especially when the implant 10 is used in the cervical region of the spine (¶34).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the cranial surface of the implant of Eisermann et al. to be convex in first and second planes having the radius of curvature of the second plane greater than the first radius of curvature of the convex surface as taught by Randall et al. as curving the cranial surface in this manner most appropriately matches the anatomy of the spine, especially when the implant 10 is used in the cervical region of the spine.
 	Regarding claim 3, Eisermann et al. in view of Randall et al. disclose the first radius of curvature ranges from about 5 mm to about 20 mm (“14 mm” ¶34 of Randall).
 	Regarding claim 4, Eisermann et al. in view of Randall et al. disclose the claimed invention except for the second radius of curvature is between approximately 10 mm to approximately 25 mm.  Rather, Randall et al. disclose the second radius of curvature is “about 50 mm” and sized to conform to the cervical region of the spine (¶34-35).
 	It would have been obvious to one of ordainry skill in the art at the time of filing to have constructed the second radius of curvature to be between approximately 10 mm to approximately 25 mm as both Applicant’s invention and that of Eisermann et al. and Randall et al. teach their intervertebral implant is for insertion into the cervical region of the spine and the device would work equally well with the second radius of curvature being reduced from about 50 mm to between 10-25 mm.
Regarding claim 6, Eisermann et al. and Randall et al. disclose a bone graft cavity fig. 14 (106) of Eisermann et al. configured to receive bone graft material to fuse the implant to the cranial and caudal vertebral bodies [col. 8, lines 11-15 of Eisermann et al.].
Regarding claim 7, Eisermann et al. and Randall et al. disclose the bone graft cavity has an opening fig. 13 (106) of Eisermann et al. at a leading end of the spacer [col. 8, lines 5-16 of Eisermann et al.] (see fig. below). 

    PNG
    media_image1.png
    604
    737
    media_image1.png
    Greyscale

Regarding claim 8, Eisermann et al. and Randall et al. disclose a plurality of windows fig. 12 (108) configured to receive bone graft material [col. 8, lines 5-15 of Eisermann et al.], wherein the windows extend through the spacer from the cranial surface to the caudal surface fig. 15 (108) of Eisermann et al.
Regarding claim 9, Eisermann et al. and Randall et al. disclose the plate and spacer are monolithic with each other fig. 14 (100). 
Regarding claim 10, Eisermann et al. and Randall et al. disclose the dorsal plate end (see fig. below) comprises a cranial portion fig. 12 (126) that extends out with respect to the cranial surface of the spacer in the cranial direction, and the dorsal plate end further comprises a caudal portion fig. 12 (128) that extends out with respect to the caudal surface of the spacer in the caudal direction. 

    PNG
    media_image2.png
    426
    861
    media_image2.png
    Greyscale

Regarding claim 13, Eisermann et al. and Randall et al. disclose the plurality of fixation apertures fig. 11 (110, 112) of Eisermann et al. comprises a first cranial aperture (see fig. below) that extends through the plate along a first cranial aperture axis (see fig. below) that flares in the cranial direction as it extends in the dorsal direction (see fig. below), and a first caudal aperture (see fig. below) that extends through the plate along a first caudal aperture axis that flares in the caudal direction as it extends in the dorsal direction (see fig. below). 


    PNG
    media_image3.png
    525
    797
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    615
    1052
    media_image4.png
    Greyscale

Regarding claim 14, Eisermann et al. and Randall et al. disclose the first cranial aperture axis defines a cranial angle with respect to a reference plane (see fig. below) that is oriented along the lateral direction A and the dorsal direction (see fig. below), and the first caudal aperture axis defines a caudal angle with respect to the reference plane that is greater than the cranial angle (see fig. below).

    PNG
    media_image5.png
    786
    397
    media_image5.png
    Greyscale

Regarding claim 16, Eisermann et al. and Randall et al. disclose the first cranial aperture axis is angled toward a midplane as it extends in the dorsal direction, and the first caudal aperture axis is angled toward the midplane as it extends in a ventral direction that is opposite the dorsal direction (see fig. below), wherein the midplane is oriented along the cranial direction and the dorsal direction.

    PNG
    media_image6.png
    786
    397
    media_image6.png
    Greyscale

 	Regarding claim 19, Eisermann et al. in view of Randall et al. disclose first and second cranial apertures (110’s, figures 11-15 of Eisermann), and first and second caudal apertures (112’s, figures 11-15 of Eisermann) that are disposed between the cranial apertures with respect to the lateral direction (figures 11-15 of Eisermann).
 	Regarding claim 20, Eisermann et al. disclose a plurality of screws (14’s and 16’s, figures 1-3, 6-7 of Eisermann) configured to be inserted through respective ones of the cranial apertures and the caudal apertures, driven into the cranial vertebral body and the caudal vertebral body, respectively (figures 1-3, 6-7, 11-15 of Eisermann).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eisermann et al. (US 6,342,055) in view of Randall et al. (US 2006/0241760) in further view of Rumi et al. (US 9,241,810).
 	Regarding claim 5, Eisermann et al. in view of Randall et al. disclose the claimed invention except for a plurality of teeth projecting out from the cranial and caudal surfaces, each tooth of the plurality of teeth defines leading and trailing surfaces having respective distal ends that extend in a ventral direction as they converge to a tip, the ventral direction opposite the dorsal direction.
 	Rumi et al. disclose an intervertebral implant (10) having a plurality of teeth (24) projecting out from the cranial  (20) and caudal (22) surfaces (figure 2), each tooth of the plurality of teeth defines leading and trailing surfaces having respective distal ends that extend in a ventral direction as they converge to a tip (figure 2), the ventral direction opposite the dorsal direction (figure 2), the plurality of teeth dig into the bone, resisting anterior forces (expulsion forces), and provide immediate, mechanical post-operative resistance to anterior expulsion (column 2, lines 24-31).
 	Accordingly, it would  have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant of Eisermann et al. in view of Randall et al. to include a plurality of teeth projecting out from the cranial and caudal surfaces, each tooth of the plurality of teeth defines leading and trailing surfaces having respective distal ends that extend in a ventral direction as they converge to a tip, the ventral direction opposite the dorsal direction as taught by Rumi et al. as the plurality of teeth dig into the bone, resisting anterior forces (expulsion forces), and provide immediate, mechanical post-operative resistance to anterior expulsion.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Theken et al. (US 6,228,085) in view of Randall et al. (US 2006/0241760).
 	Regarding claim 11, Theken et al. disclose an intervertebral implant configured to be implanted in an intervertebral disc space of a quadruped, the intervertebral disc space defined by a cranial vertebral body (V1) and a caudal vertebral body (V2), the implant comprising a plate (20) defining a ventral plate end (22) and a dorsal plate end (24) spaced opposite the ventral plate end in a dorsal direction, and a plurality of fixation apertures (60’s) that extend through the plate from the ventral plate end to the dorsal plate end (figure 19C); andPage 3 of 9 4840-5040-6911.1DOCKET NO.: 104525.007742PATENTOffice Action Dated: October 1, 2021a spacer (80) that extends in the dorsal direction from the plate (figure 19A), wherein the spacer defines a caudal surface (see figure below) that is configured to face and abut the caudal vertebral body (figure 19A), and a cranial surface (see figure below) that is opposite the caudal surface in a cranial direction and is configured to face and abut the cranial vertebral body (figure 19A), the caudal and cranial surfaces configured to grip the caudal and cranial vertebral bodies (figure 19A), respectively.
 	However, Theken et al. fail to expressly teach or disclose wherein the cranial surface is convex in a first plane that is oriented along the dorsal direction and the cranial direction, and the cranial surface is convex in a second plane that is oriented along the cranial direction and a lateral direction that is substantially perpendicular to each of the dorsal direction and the cranial direction, wherein the caudal surface is substantially straight and linear in the first plane, and the caudal surface is concave in the second plane, and wherein the implant defines a cranial implant surface that is defined by the cranial surface of the spacer and the cranial portion of the dorsal plate end, and the cranial implant surface has a concavo-convex geometry in the first plane.   	Randall et al. disclose an intervertebral implant (figure 1) having a spacer (10) that extends in the dorsal direction.  The spacer defines a caudal surface (22) that is configured to face and abut the caudal vertebral body, and a cranial surface (20) that is opposite the caudal surface in a cranial direction and is configured to face and abut the cranial vertebral body (¶32), the caudal and cranial surfaces configured to grip the caudal and cranial vertebral bodies, respectively (¶32) , wherein the cranial surface (20) is convex in a first plane (¶34, figure 2) that is oriented along the dorsal direction (figure 2) and the cranial direction (figure 2), and the cranial surface (22) is convex in a second plate (¶35, figure 3) that is oriented along the cranial direction and a lateral direction that is substantially perpendicular to each of the dorsal and the cranial direction (figure 3), wherein the caudal surface is substantially straight and linear in the first plane (figure 2, ¶34-35), and the caudal surface is concave in the second plate (¶34-35), and wherein the implant defines a cranial implant surface that is defined by the cranial surface of the spacer and the cranial portion of the dorsal plate end, and the cranial implant surface has a concavo-convex geometry in the first plane (figure 19A’s feature 34B in combination with the convex surface 20, figures 2-3 of Randall).  The cranial surface having the concavo-convex geometry most appropriately matches the anatomy of the spine, especially when the implant is used in the cervical region of the spine (¶34). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the cranial surface of the implant of Eisermann et al. to be convex in first and second planes as taught by Randall et al. as curving the cranial surface in this manner most appropriately matches the anatomy of the spine, especially when the implant is used in the cervical region of the spine.

 	Regarding claim 12, Theken et al. disclose an intervertebral implant configured to be implanted in an intervertebral disc space of a quadruped, the intervertebral disc space defined by a cranial vertebral body (V1) and a caudal vertebral body (V2), the implant comprising a plate (20) defining a ventral plate end (22) and a dorsal plate end (24) spaced opposite the ventral plate end in a dorsal direction, and a plurality of fixation apertures (60’s) that extend through the plate from the ventral plate end to the dorsal plate end (figure 19C); andPage 3 of 9 4840-5040-6911.1DOCKET NO.: 104525.007742PATENTOffice Action Dated: October 1, 2021a spacer (80) that extends in the dorsal direction from the plate (figure 19A), wherein the spacer defines a caudal surface (see figure below) that is configured to face and abut the caudal vertebral body (figure 19A), and a cranial surface (see figure below) that is opposite the caudal surface in a cranial direction and is configured to face and abut the cranial vertebral body (figure 19A), the caudal and cranial surfaces configured to grip the caudal and cranial vertebral bodies (figure 19A), respectively, wherein the implant defines a caudal concavity in the first plane (34A/34B, figures 19A and 21C) at a caudal interface between the spacer and the plate (figures 19A and 21C).
 	However, Theken et al. fail to expressly teach or disclose wherein the cranial surface is convex in a first plane that is oriented along the dorsal direction and the cranial direction, and the cranial surface is convex in a second plane that is Page 4 of 9oriented along the cranial direction and a lateral direction that is substantially perpendicular to each of the dorsal direction and the cranial direction, wherein the caudal surface is substantially straight and linear in the first plane, and the caudal surface is concave in the second plane, and wherein the implant defines a caudal concavity in the first plane at a caudal interface between the spacer and the plate.
 	Randall et al. disclose an intervertebral implant (figure 1) having a spacer (10) that extends in the dorsal direction.  The spacer defines a caudal surface (22) that is configured to face and abut the caudal vertebral body, and a cranial surface (20) that is opposite the caudal surface in a cranial direction and is configured to face and abut the cranial vertebral body (¶32), the caudal and cranial surfaces configured to grip the caudal and cranial vertebral bodies, respectively (¶32) , wherein the cranial surface (20) is convex in a first plane (¶34, figure 2) that is oriented along the dorsal direction (figure 2) and the cranial direction (figure 2), and the cranial surface (22) is convex in a second plate (¶35, figure 3) that is oriented along the cranial direction and a lateral direction that is substantially perpendicular to each of the dorsal and the cranial direction (figure 3), wherein the caudal surface is substantially straight and linear in the first plane (figure 2, ¶34-35), and the caudal surface is concave in the second plate (¶34-35).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the cranial surface of the implant of Eisermann et al. to be convex in first and second planes as taught by Randall et al. as curving the cranial surface in this manner most appropriately matches the anatomy of the spine, especially when the implant is used in the cervical region of the spine.

    PNG
    media_image7.png
    701
    468
    media_image7.png
    Greyscale

Allowable Subject Matter
Claims 15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775